DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
1. (Currently Amended) A data transfer method comprising performing, by a computer:

determining whether redundancy of a communication path is necessary or not and a compression level of data based on communication quality associated with transfer of the data; 

compressing data to be transferred in accordance with the compression level; and

when it is determined that the redundancy of the communication path is necessary, making the communication path redundant and transmitting the data to each of resulting redundant communication paths.

The claim is allowable as the prior art does not teach or render obvious the combination of the above underlined limitations combined with the remaining limitations. Examiner submits that the prior art does not teach compression based on a quality level when transmitting across multiple redundant paths. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[0085] During a practical application, for example, the first network element is a CU on a base station side, and the second network element is a DU on the base station side. A CU-DU architecture is shown in FIG. 2. The CU splits the data packets according to multiple links accessed by the terminal, and in such case, the data packet refers to an IP data packet or a compressed IP data packet. Unlike a subsequent fragmented data packet (or called a sharded data packet), called a “small packet”, obtained by fragmentation processing in the DU, the IP data packet or the compressed IP data packet may be called a “large packet”. All “small packets” and “large packets” mentioned herein are defined like this, just for simplifying the description. The DU performs fragmentation processing on the data packet to obtain fragmented data packets and then provides them to the corresponding links in the multiple links for transmission. If retransmission is required in such a multi-connection scenario, namely the terminal fails to transmit on one of the multiple links, signaling interaction between the CU and the DU is performed based on the architecture shown in FIG. 2 according to a preset strategy, and fast retransmission of the data packet that fails to be transmitted is implemented on the other link in the multiple links of the terminal, thereby implementing data packet retransmission in the case of multiple connections for the terminal. The embodiment of the disclosure is applied to a retransmission processing in a CU-DU access network architecture where a first network element is a CU and a second network element is a DU, and is not limited to a scenario of the CU-DU architecture.

What is important to note is that the multiple paths of the instant application are for redundancy (i.e. transmitting the same data through multiple paths, not combining multiple paths for higher transmission rates) not performance. Compression is used to increase performance, similarly, at the cost of lower redundancy. Therefore, Li fails to teach or render obvious the claimed invention. Also, the Li fails to teach or render obvious the compression level is based on transmission quality.

Siminoff (US 2005/0100049) teaches in ¶ [0002] and [0006]:
[0002] Voice Over Internet Protocol (VoIP) is a method for transmitting voice communication between devices through the internet. It has gained significant ground in many areas of voice transmission as it is a more efficient way of transmitting voice signals. Varying levels of compression or CODECs are used, most of which are standards such as G.729, G.723, GSM, ADPCM and others specified by the International Telephony Union (ITU).

[0006] There are companies which have developed different degrees of lost packet replacement methods using algorithms to predict what the lost packet would sound like (or, for non-voice packets, what information that packet would contain) based on the bordering packets (the packets before and after the lost packet). What is different with multiple call streams through multiple networks is that the endpoint may replace the lost packet with a duplicate packet from a second, third, or as many call streams through as many networks as the packets were sent. This allows the VoIP gateways to supply the end users with the full and complete call without any missing portions. The number of call streams provided may be based on the amount of actual or predicted packet loss over the network and other factors, such as whether the lost packets for a data stream occur as a percentage of the total number of packets (i.e. 1 in 10), or whether the lost packets occur in 

Therefore, Sminoff fails to teach or render obvious the claimed invention as it fails to teach or render obvious the limitaitons “determining whether redundancy of a communication path is necessary or not and a compression level of data based on communication quality associated with transfer of the data; compressing data to be transferred in accordance with the compression level” in combination with the other limitations of independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. MORLAN
Primary Examiner
Art Unit 2419